Citation Nr: 9922116	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in April 1997.  The statement of 
the case was issued in April 1997.  A substantive appeal was 
received in June 1997.  The veteran and her daughter 
testified at a personal hearing at the RO in October 1997.


FINDINGS OF FACT

1.  The March 1997 statement of Dr. Robert M. Helms 
constitutes competent evidence as to whether the service 
connected anxiety disorder contributed substantially or 
materially to the cause of death.

2.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is plausible.




CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is well-grounded. 38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant contends, in effect, that the 
veteran's service connected anxiety disorder contributed or 
hastened his death.  The death certificate shows that the 
veteran died in March 1997 and the immediate cause of death 
was congestive heart failure, due to or as a consequence of 
chronic renal insufficiency and hypokalemia.  At the time of 
the veteran's death, service connection was in effect for 
anxiety reaction, evaluated as 100 percent disabling from 
February 23, 1994.  In addition, the veteran was in receipt 
of special monthly compensation on account of the need for 
regular aid and attendance.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a)(1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
she has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  The Court, in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996), outlined a three prong test which established 
whether a claim is well-grounded.  The Court stated that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  For a claim of service 
connection for the cause of the veteran's death to be well 
grounded, there must be competent medical evidence that an 
established service-connected disorder caused or contributed 
to death, or medical evidence that the conditions involved in 
death are linked to service or to an established service-
connected condition.  Ruiz v. Gober, 10 Vet. App. 352 (1997); 
Johnson v. Brown, 8 Vet. App. 423 (1995).

The appellant has submitted a statement of Dr. Robert M. 
Hellams, dated in March 1997.  Dr. Hellams indicated that the 
veteran suffered from eleven chronic illnesses, including 
coronary artery disease, previous myocardial infarction, 
anxiety, depression, congestive heart failure, hypertension, 
and renal failure, that led directly or indirectly to his 
death.  Dr. Hellams also stated that in his opinion, the 
chronic conditions were brought on or exacerbated because of 
the service connected anxiety disorder.  In October 1997, the 
appellant testified that Dr. Hellams was the veteran's 
attending physician at the time of his death.  

The Board concludes that the March 1997 statement of Dr. 
Hellams is sufficient to make the appellant's claim well- 
grounded.  Dr. Hellams opines that the service connected 
anxiety disorder either caused or contributed to both heart 
disease and renal failure, which conditions are listed as the 
causes of the veteran's death.  Therefore, the appellant's 
claim is plausible as there is medical evidence attributing 
the cause of the veteran's death to the service connected 
anxiety disorder as required by Ruiz and Johnson.  


ORDER

The appeal as to the issue of entitlement to service 
connection for the cause of the veteran's death is well-
grounded.




REMAND

As indicated above, the Board has determined that the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  Because the appellant has 
presented evidence of a well-grounded claim, there is a duty 
to assist her further in the development of her claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support her claim includes obtaining treatment 
records to which the appellant has referred.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Board 
concludes that the claim must be remanded for additional 
development of the record.

The claims file contains numerous VA outpatient and hospital 
records dating back to June 1948.  The most recent VA medical 
records prior to the veteran's death are dated in March 1996.  
The RO should obtain any additional VA outpatient or hospital 
records which are not currently in the claims from service to 
the time of the veteran's death in March 1997 and add any 
records obtained to the claims file.

The death certificate indicates that the veteran died while a 
patient at the Spartanburg Regional Medical Center.  The 
records associated with that final hospitalization have not 
been obtained.  Additionally, a June 1995 statement of Dr. 
Cathy Donovan from that same facility, indicated that the 
veteran had been seen for emergency care during the previous 
two years in addition to care received at the VA.  The RO 
should request all medical records associated with the 
veteran from that facility.

The March 1997 statement of Dr. Hellams, referred to in the 
above decision, related the veteran's service connected 
anxiety disorder to numerous chronic disability and indicated 
that the anxiety disorder contributed to his death.  Dr. 
Hellams did not indicate in his statement what was the basis 
for his conclusion, in particular, he did not indicate what 
medical records he used as a basis for his opinion.  The Board 
cannot ascertain what records were the basis of the opinion 
contained in the statement of Dr. Hellams.  Therefore, the RO 
should contact Dr. Hellams and request that he provide an 
addendum which sets forth the basis for his opinion, to 
include what medical records were reviewed prior to rendering 
that opinion. 

In the March 1999 Informal Hearing Presentation, the 
appellant's representative raised the issues of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318 and entitlement to accrued 
benefits on the basis of the August 1981 claim for an 
increased rating for service connected anxiety.  The 
representative argued that a claim for an increased rating for 
service connected anxiety disorder filed by the veteran in 
August 1981 remains pending before the Board.  The file 
reflects that by rating action in February 1982, the 
evaluation was increased to 50 percent, effective from August 
1981.  An August 1982 Report of Contact (VA Form 119) 
indicates that the veteran contacted the RO and indicated that 
he was satisfied with the current rating and did not wish to 
have the appeal adjudicated by the Board.  The representative 
argues that because the claim was not withdrawn in writing by 
the veteran it remains pending.  In addition, the 
representative argues that the if the claim had been forwarded 
to the Board, a 100 percent evaluation would have been granted 
effective from the date of his claim in August 1981 and 
therefore the appellant would have been entitled to DIC 
benefits under 38 U.S.C.A. § 1318.  The Board notes, in regard 
to the representative's claim of entitlement to accrued 
benefits that the RO in an April 1997 letter informed the 
appellant that entitlement to accrued benefits had been denied 
and she was furnished appellate rights and did not appeal.  
Therefore the RO should consider whether new and material 
evidence has been submitted to reopen the claim for accrued 
benefits.  In reviewing the claim for entitlement to DIC under 
38 U.S.C.A. § 1318 the RO should consider the requirements of 
the Court as set forth in Wingo v. West, 11 Vet. App. 307 
(1998) which gives the appellant the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service-
connection-related issue based on evidence in the veteran's 
claims file or VA custody prior to the veteran's death.  

The Board finds that the issues of whether entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 and whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to accrued benefits on the basis of the veteran's 
August 1981 claim for an increased rating for service 
connected anxiety are "inextricably intertwined" with the 
issue of entitlement service connection for the cause of the 
veteran's death and those claims must be considered prior to 
further appellate consideration.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should contact the appellant 
and request her to furnish the names and 
addresses of any health care providers of 
the veteran, in addition to Spartanburg 
Regional Medical Center, from whom he has 
received treatment prior to his death.  
Consent forms for the release to the VA 
of any identified private medical records 
and the complete records of Spartanburg 
Regional Medical Center, 210 Catawba 
Street, Spartanburg, South Carolina  
29303, should be obtained from the 
appellant.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, and associate them 
with the claims folder.  In addition, the 
RO should obtain all records of the 
Spartanburg Regional Medical Center, to 
include the all records of his final 
hospitalization prior to his death in 
March 1997.  If there is no response to 
the RO's request for any of the foregoing 
records or if the appellant does not 
authorize their release, the appellant 
should be informed that if she could, she 
should obtain them.

2.  The RO should obtain copies of all VA 
outpatient and hospital records 
concerning treatment of the veteran since 
service, which are not currently in the 
claims file, including any from the 
Oteen, Asheville, East Orange and Lyons, 
VA medical facilities.  All records 
obtained should be associated with the 
claims folder.

3.  The RO should contact Dr. Robert 
Hellams, Spartanburg Regional Medical 
Center and request that he submit an 
addendum to the March 1997 statement 
submitted regarding the appellant's claim 
which sets forth the basis for the 
opinions expressed in that statement, to 
include what medical records were 
reviewed prior to rendering those 
opinions.  If there is no response to the 
RO's request for the foregoing or if the 
appellant does not authorize the RO's 
request for such information, the 
appellant should be informed that if she 
could, she should obtain the foregoing.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  The RO should adjudicate the issues 
of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318 and whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
accrued benefits.  In considering the 
claim for DIC under 38 U.S.C.A. § 1318, 
the RO should consider Wingo, supra and 
the representative's argument that the 
veteran did not withdraw his appeal in 
1982.  In considering whether new and 
material evidence has been submitted to 
reopen the claim for accrued benefits the 
RO should consider the representative's 
claim that the veteran did not withdraw 
his appeal in 1982 as the withdrawal was 
not in writing.  If denied, the appellant 
should be furnished her appellate rights.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The issue currently in appellate 
status must be adjudicated by the RO.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The appellant need take no action until 
she is further informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

